DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 12/08/21 and 02/25/22 have been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: in paragraph [0001] of the instant specification, reference to parent case 17/028,727 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,201,618.
Appropriate correction is required.

Claim Objections
4.	Claims 3, 6, 15 and 19 are objected to because of the following informalities: 
	In claim 3, line 2, "signal; and" should be changed to --signal--.
In claim 6, line 10, "an" should be changed to --a--. 
In claim 15, line 9, "a" should be changed to --the-- (note that a PO signal is already recited on the first line of claim 15). Note that the same correction is also needed on line 16 of claim 19.
In claim 19, line 7, the word "coupled" should be deleted, and on line 20 the semicolon after the word "generator" should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 7 of claim 19, the recitation of "a second resistor" lacks antecedent basis, the reason being that no first resistor has been recited anywhere in the claim and thus it cannot be determined if claim 19 requires just one resistor (as implied by the recitation of just the "second resistor" and no other resistors) or if claim 19 requires two resistors (as implied by the recitation of "second resistor"). Claim 20 is rejected based on its dependency on indefinite claim 19. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon, U.S. Patent Application Publication No. 2007/0262790.
As to claim 1, Cheon discloses, in figures 4 and 5,
a method of generating multiple gating signals (the multiple gating signals are first gating signal PCON1 and second gating signal PCON2) for a multi-gated input/output system that includes an output level shifter (200) and an output driver (300) which are coupled in series between an output node of a core circuit (the unillustrated core circuit which outputs signal VIN) and an external terminal of a corresponding system (the unillustrated external terminal which receives VOUT), the method comprising:
generating first and second gating signals (as noted above, first gating signal PCON1 and second gating signal PCON2) having corresponding first and second waveforms (note the waveforms for PCON1 and PCON2 shown in figure 5), the first waveform transitioning from a non-enabling state to an enabling state (when PCON1 transitions from low logic level to high logic level or vice-versa) before the second waveform transitions from the non-enabling state to the enabling state (when PCON2 transitions from low logic level to high logic level or vice-versa, note that PCON1 and PCON2 transitions from the non-enabling state to the enabling state in complementary fashion, i.e., one of them transitions from the non-enabling state to the enabling state simultaneously with the other transitioning from the enabling state to the non-enabling state, and therefore inherently the first gating signal PCON1 will transition from the non-enabling state to the enabling state before the second gating signal transitions from the non-enabling state to the enabling state);
receiving the first gating signal at the output level shifter (note that first gating signal PCON1 is received at the output level shifter 200, specifically at both level shifters 210 and 220); and
receiving the second gating signal at the output driver (note that second gating signal PCON2 is received at the output driver, specifically at both driving circuits 310 and 320).
As to claim 14, note that PCON2 will inherently transition from the enabling state to the non-enabling state before PCON1 transitions from the enabling state to the non-enabling state using the same analysis as set forth above with regard to claim 1, i.e., as shown in figure 5 of Cheon, the first and second gating signals PCON1 and PCON2 transition from their respective non-enabling states to their respective enabling states and a complementary fashion and therefore inherently PCON2 will transition from the enabling state to the non-enabling state before PCON1 transitions from the enabling state to the non-enabling state.


Double Patenting
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,201,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are either anticipated by or obvious in view of the claims of the '618 patent. Note, for example, that all of the limitations of independent claim 1 of the instant application are anticipated by what is recited in claims 1 and 2 of the '618 patent, and it would have been obvious to one of ordinary skill in the art that the system of claims 1 and 2 of the '618 patent will provide the method steps set forth in independent claim 1 of the instant application. It is also noted that the limitations of the dependent claims of the instant application are likewise seen to be fully anticipated by or obvious in view of the claims of the ‘618 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
8.	Claims 2-13 and 15-18 would be allowed upon the filing of the above-noted terminal disclaimer, and claims 19 and 20 would be allowed upon the filing of the above-noted terminal disclaimer if rewritten so as to overcome the above-noted indefiniteness rejection. The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the method recited in independent claim 1 with the further delaying steps set forth in claim 2, nor does any of the prior art of record disclose or suggest a generator to generate a PO signal comprising a supply variation sensitivity reducing device in combination with a second switch and a buffer as recited in independent claim 15, nor does any of the prior art of record disclose or suggest a generator to generate a PO signal comprising a supply variation sensitivity reducing device in combination with a first switch, a second resistor, a third switch and a buffer having the limitations set forth in independent claim 19. Claims 3-13 are allowable in view of their dependencies on allowable claim 2, claims 16-18 are allowable in view of their dependencies on allowable claim 15, and claim 20 is allowable in view of its dependency on allowable claim 19.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 26, 2022